Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the post is configured to engage a portion of the hood while the hood is open ....”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how “the post is configured to engage a portion of the hood while the hood is open ....” The post only appears to engage a portion of the hood in a closed position. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al. (US 8,807,404).
Regarding claim 1, Howell discloses a holster for an implement, comprising: a shell (Fig. 1) configured to enclose at least part of an implement; and a hood lock mechanism including: a hood (24) comprising a curved rigid cover pivotally coupled to the shell at an opening of the shell, such that the hood obstructs the opening of the shell while the hood is in a locked configuration and the hood is clear of the opening of the shell while the hood is in an unlocked configuration; a hood actuator (Fig. 4) pivotally coupled to the shell and arranged to unlock the hood when rotated a first angular displacement and to move the hood into the unlocked configuration when rotated a second angular displacement; and a hood release (at 48) coupled to the hood actuator and slideably coupled to the shell and configured to rotate the hood actuator the first angular displacement when slideably moved a first extent in a first direction and to rotate the hood actuator the second angular displacement when slideably moved a second extent in the first direction. See Figs. 1-9.  
Regarding claim 2, a post (at 54) protrudes from the hood actuator, configured to engage a slot (Fig. 4, left of 54) in the hood while the hood is in the locked configuration. See Fig. 4. 
Regarding claim 3, the hood release is arranged to move the post out of the slot when moved the first extent. See Fig. 9.
Regarding claim 5, a guide pillar (at 32) coupled to or integral to the hood release, the guide pillar configured to engage a guide track on the shell. See Figs. 1-9. 
Regarding claim 6, the hood release comprises a user-removable shroud (34) having one or more walls and arranged to protect one or more components of the hood lock mechanism from the environment. See Fig. 8. 
Regarding claim 7, the hood release is comprised of at least two rigid sections coupled together with one or more fasteners, with a thumb button integral to one of the rigid sections, and wherein the hood release is adjustable in length by adjusting a relative position of the at least two rigid sections and/or replacing the one rigid section having the thumb button with a longer or a shorter rigid section having a thumb button. See Fig. 8.
Regarding claim 8, the hood actuator and the hood include one or more features configured to engage the hood with the hood actuator, and wherein the hood actuator rotates the hood via the one or more features when rotated the second angular displacement. See Figs. 1-9. 
Regarding claim 9, the hood rotates on an axis normal to a primary axis of the holster running from a top opening of the shell for inserting the implement, through a length of the shell, to a bottom of the shell, and wherein the hood release is slideably coupled to the shell and moves in a direction parallel to the primary axis. See Figs. 1-9. 
Regarding claim 10, the hood includes a curved portion at an edge of the hood leading to the slot, the hood configured to automatically lock when moved to the locked configuration based on the curved portion at the edge of the hood. See Fig. 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Howell as applied above in further view of Lowe et al. (US 2010/0176165).
Regarding claim 11, Howell does not disclose an ejection port lock system. Lowe, which is drawn to a holster, discloses an ejection port lock system, including a latch member (15) with a protruding portion shaped to fit within an ejection port of a handgun. See Fig. 4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an ejection port lock system, as disclosed by Lowe, on the holster of Howell in order to further secure a handgun. 
Regarding claim 12, the latch member is disposed within an interior of the holster, the latch member having a pivot point on each of two sides of the holster and arranged to pivot on an axis of rotation normal to a primary axis of the holster running from a top opening of the shell for inserting the implement, through a length of the shell, to a bottom of the shell, and parallel to an axis of rotation of the hood. See Lowe, Figs. 4-5. 
Regarding claim 13, the protruding portion includes a ramp section (18) at a leading edge of the protruding portion and a blocking edge (36) at a trailing edge of the protruding portion. See Fig. 5.  
Regarding claim 14, a latch release lever comprised of at least two rigid sections coupled together with one or more fasteners, with a thumb ledge integral to one of the rigid sections, and wherein the latch release lever is adjustable in length by adjusting a relative position of the at least two rigid sections or replacing one rigid section with a longer or a shorter rigid section. See Howell, Fig. 8.   
Regarding claim 21, Howell, as modified above, discloses a holster for an implement, comprising: a shell configured to enclose at least part of an implement; and an ejection port lock system (Lowe, Fig. 4) including: a latch member (at 15) disposed within an interior of the shell and pivotally coupled to the shell at a rear pivot point of the latch member (Fig. 5), the latch member has a protruding portion (18) shaped to fit within an ejection port of a handgun; a latch release lever (16) disposed external to the shell and pivotally coupled at a pivot point of the latch release lever to an exterior surface of the shell, the latch release lever comprises a rigid section with a thumb ledge at a first end of the latch release lever; and a connecting rod (14, or 15) pivotally coupled at one end of the connecting rod to the latch member at a pivot point of the latch member ahead of the rear pivot point of the latch member and pivotally coupled at a second end of the connecting rod to the latch release lever.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Howell as applied above in further view of French et al. (US 7,461,765).
Regarding claim 18, Howell does not necessarily disclose a sight cover mechanism. French, which is drawn to a holster, discloses a sight cover mechanism, including a sight cover enclosure (part of 80) hinged to the shell to cover at least a portion of the opening of the shell when the hood is in a locked configuration; and one or more linkage members pivotally coupled to the sight cover enclosure at one end of the one or more linkage members and pivotally coupled to the hood at another end of the one or more linkage members, such that the sight cover enclosure is pivoted into an open configuration when the hood is rotated into the unlocked configuration and is pivoted into a closed configuration when the hood is rotated into the locked configuration. See  Fig. 1; and col. 7, ll. 54-68. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the hood of Howell be capable of covering a sight mechanism, as disclosed by French, in order to accommodate handguns that have a sight. 
Regarding claims 19 and 20, Howell, as modified above sufficiently discloses the claimed invention. 

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734